— In an action, inter alia, to declare that the defendants’ zoning and land use practices are in violation of their duty to provide a properly balanced and well-ordered plan to meet the present and future housing needs of the low-income, elderly and minority residents of the Town of North Hempstead, defendants appeal from an order of the Supreme Court, Nassau County (Altimari, J.), dated November 7, 1981, which denied their motion to strike certain interrogatories propounded by the plaintiffs. Order affirmed, without costs or disbursements. Defendants are directed to answer the interrogatories in question within 45 days after service upon them of a copy of the order to be made hereon, with notice of entry. The failure of a party to make a timely motion, pursuant to CPLR 3133, to strike interrogatories, forecloses all *790inquiry into the propriety of the information sought, except where the objection involves a matter privileged under CPLR 3103 (Blessin v Greenberg, 89 AD2d 862; Lane — Real Estate Dept. Store v Ziv Chestnut Realty Corp., 76 AD2d 902; see Caveney v Sorrano, 84 AD2d 557). No claim of privilege has been raised herein. Gulotta, J. P., O’Connor, Bracken and Brown, JJ., concur.